     Case 21-10085-KHK           Doc 17-1 Filed 03/23/21 Entered 03/23/21 16:20:53 Desc
Stacy Lynn Phillips                Exhibit(s) Worksheet Page 1 of 1               21-10085-KHK


              Creditor              PoC#   Debtor 1

American Express National Bank        8      6,517.57
Capital One Bank (USA), N.A.          3      3,111.37
Capital One Bank (USA), N.A.          4      2,275.68
Citibank                                    14,925.00
Citibank                                     3,212.91
Discover Bank                         1     19,400.84
U.S. Department of Education          2    338,661.61
Freedom Plus                                21,056.00
Capital One N.A.                      5      4,681.19
Synchrony Bank/Amazon                        5,490.13
Verizon                              10        168.89

                            Total          419,501.19
